

Exhibit 10.1
AWARD FORMULA FOR 2016-2017
LEGGETT & PLATT, INCORPORATED
PROFITABLE GROWTH INCENTIVE PROGRAM


On February 24, 2016, the Compensation Committee (Committee) adopted the award
formula and performance targets under the Profitable Growth Incentive (PGI)
Program for the 2016-2017 Performance Period. Growth performance stock units
(GPSUs) are granted to certain key management employees under the PGI Program
including our named executive officers: Karl G. Glassman, President and CEO,
Matthew C. Flanigan, Executive Vice President and CFO, Perry E. Davis, Senior
Vice President, President – Residential Furnishings, and Jack D. Crusa, Senior
Vice President, President – Industrial Materials and Specialized Product
Segments. As previously reported, David S. Haffner served the Company as Board
Chair and Chief Executive Officer until December 31, 2015, and Joseph D. Downes,
Jr., retired from his position as Senior Vice President, President – Industrial
Materials as of April 5, 2015 continuing with the Company in a lesser position
through December 31, 2015. As such, neither Mr. Haffner nor Mr. Downes were
granted GPSUs. The GPSUs are granted pursuant to the Company’s Flexible Stock
Plan, amended and restated, effective as of May 5, 2015, filed March 25, 2015 as
Appendix A to our Proxy Statement for the Annual Meeting of Shareholders. The
Committee granted the 2016-2017 GPSUs in accordance with the 2015 Form of
Profitable Growth Incentive Award Agreement and Terms and Conditions (Form of
Award), which was filed as Exhibit 10.1 to the Company’s Form 8-K on March 26,
2015.
The above executives, as well as other key management employees, were granted a
number of GPSUs determined by multiplying the executive’s current base annual
salary by an award multiple (approved by the Committee), and dividing this
amount by the average closing price of our common stock for the 10 trading days
immediately following the date of our fourth quarter earnings press release. The
number of GPSUs that will ultimately vest will depend on the Revenue Growth and
EBITDA Margin of the Company (for Glassman and Flanigan), the Residential
Furnishings Segment (for Davis) and the Industrial Materials & Specialized
Products Segments (for Crusa – 2016 only) and the Industrial Materials Segment
(for Crusa – 2017 only) at the end of a 2-year Performance Period beginning
January 1, 2016 and ending December 31, 2017. The percentage of vested GPSUs
will range from 0% to 250% of the number granted according to the below payout
schedules. Payouts will be interpolated for achievement levels falling between
those set out in the schedules below.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EBITDA
Margin
 
2016-2017 Award Payout Percentage-Corporate (GLASSMAN and FLANIGAN)
19.7%
 
0
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
18.7%
 
0
%
 
213
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
17.7%
 
0
%
 
175
%
 
213
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
16.7%
 
0
%
 
138
%
 
175
%
 
213
%
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
15.7%
 
0
%
 
100
%
 
138
%
 
175
%
 
213
%
 
250
%
 
250
%
 
250
%
 
250
%
14.7%
 
0
%
 
75
%
 
100
%
 
138
%
 
175
%
 
213
%
 
250
%
 
250
%
 
250
%
13.7%
 
0
%
 
50
%
 
75
%
 
100
%
 
138
%
 
175
%
 
213
%
 
250
%
 
250
%
12.7%
 
0
%
 
25
%
 
50
%
 
75
%
 
100
%
 
138
%
 
175
%
 
213
%
 
250
%
<12.7%
 
0
%
 
0
%
 
0
%
 
0
%
 
0
%
 
0
%
 
0
%
 
0
%
 
0
%
 
 
<2.8
%
 
2.8
%
 
3.8
%
 
4.8
%
 
5.8
%
 
6.8
%
 
7.8
%
 
8.8
%
 
9.8
%
 
 
Revenue Growth
 











1

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EBITDA
Margin
 
2016-2017 Award Payout Percentage-Residential Furnishings Segment (DAVIS)
23.7%
 
 
0
%
 
250
%
 
 
250
%
 
 
250
%
 
 
250
%
 
 
250
%
 
250
%
 
250
%
 
250
%
22.7%
 
 
0
%
 
213
%
 
 
250
%
 
 
250
%
 
 
250
%
 
 
250
%
 
250
%
 
250
%
 
250
%
21.7%
 
 
0
%
 
175
%
 
 
213
%
 
 
250
%
 
 
250
%
 
 
250
%
 
250
%
 
250
%
 
250
%
20.7%
 
 
0
%
 
138
%
 
 
175
%
 
 
213
%
 
 
250
%
 
 
250
%
 
250
%
 
250
%
 
250
%
19.7%
 
 
0
%
 
100
%
 
 
138
%
 
 
175
%
 
 
213
%
 
 
250
%
 
250
%
 
250
%
 
250
%
18.7%
 
 
0
%
 
75
%
 
 
100
%
 
 
138
%
 
 
175
%
 
 
213
%
 
250
%
 
250
%
 
250
%
17.7%
 
 
0
%
 
50
%
 
 
75
%
 
 
100
%
 
 
138
%
 
 
175
%
 
213
%
 
250
%
 
250
%
16.7%
 
 
0
%
 
25
%
 
 
50
%
 
 
75
%
 
 
100
%
 
 
138
%
 
175
%
 
213
%
 
250
%
<16.7%
 
 
0
%
 
0
%
 
 
0
%
 
 
0
%
 
 
0
%
 
 
0
%
 
0
%
 
0
%
 
0
%
 
 
 
<2.8
%
 
2.8
%
 
 
3.8
%
 
 
4.8
%
 
 
5.8
%
 
 
6.8
%
 
7.8
%
 
8.8
%
 
9.8
%
 
 
 
Revenue Growth
 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EBITDA
Margin
 
2016-2017 Award Payout Percentage-Industrial Materials & Specialized Products
Segments (CRUSA – 2016 only)
23.9%
 
 
0
%
 
250
%
 
 
250
%
 
 
250
%
 
 
250
%
 
 
250
%
 
250
%
 
250
%
 
250
%
22.9%
 
 
0
%
 
213
%
 
 
250
%
 
 
250
%
 
 
250
%
 
 
250
%
 
250
%
 
250
%
 
250
%
21.9%
 
 
0
%
 
175
%
 
 
213
%
 
 
250
%
 
 
250
%
 
 
250
%
 
250
%
 
250
%
 
250
%
20.9%
 
 
0
%
 
138
%
 
 
175
%
 
 
213
%
 
 
250
%
 
 
250
%
 
250
%
 
250
%
 
250
%
19.9%
 
 
0
%
 
100
%
 
 
138
%
 
 
175
%
 
 
213
%
 
 
250
%
 
250
%
 
250
%
 
250
%
18.9%
 
 
0
%
 
75
%
 
 
100
%
 
 
138
%
 
 
175
%
 
 
213
%
 
250
%
 
250
%
 
250
%
17.9%
 
 
0
%
 
50
%
 
 
75
%
 
 
100
%
 
 
138
%
 
 
175
%
 
213
%
 
250
%
 
250
%
16.9%
 
 
0
%
 
25
%
 
 
50
%
 
 
75
%
 
 
100
%
 
 
138
%
 
175
%
 
213
%
 
250
%
<16.9%
 
 
0
%
 
0
%
 
 
0
%
 
 
0
%
 
 
0
%
 
 
0
%
 
0
%
 
0
%
 
0
%
 
 
 
<3.0
%
 
3.0
%
 
 
4.0
%
 
 
5.0
%
 
 
6.0
%
 
 
7.0
%
 
8.0
%
 
9.0
%
 
10.0
%
 
 
 
Revenue Growth
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EBITDA
Margin
 
2016-2017 Award Payout Percentage-Industrial Materials Segment (CRUSA – 2017
only)
19.4%
 
 
0
%
 
 
250
%
 
250
%
 
250
%
 
250
%
 
250
%
 
 
250
%
 
 
250
%
 
250
%
18.4%
 
 
0
%
 
 
213
%
 
250
%
 
250
%
 
250
%
 
250
%
 
 
250
%
 
 
250
%
 
250
%
17.4%
 
 
0
%
 
 
175
%
 
213
%
 
250
%
 
250
%
 
250
%
 
 
250
%
 
 
250
%
 
250
%
16.4%
 
 
0
%
 
 
138
%
 
175
%
 
213
%
 
250
%
 
250
%
 
 
250
%
 
 
250
%
 
250
%
15.4%
 
 
0
%
 
 
100
%
 
138
%
 
175
%
 
213
%
 
250
%
 
 
250
%
 
 
250
%
 
250
%
14.4%
 
 
0
%
 
 
75
%
 
100
%
 
138
%
 
175
%
 
213
%
 
 
250
%
 
 
250
%
 
250
%
13.4%
 
 
0
%
 
 
50
%
 
75
%
 
100
%
 
138
%
 
175
%
 
 
213
%
 
 
250
%
 
250
%
12.4%
 
 
0
%
 
 
25
%
 
50
%
 
75
%
 
100
%
 
138
%
 
 
175
%
 
 
213
%
 
250
%
<12.4%
 
 
0
%
 
 
0
%
 
0
%
 
0
%
 
0
%
 
0
%
 
 
0
%
 
 
0
%
 
 
0
%
 
 
 
<2.6
%
 
 
2.6
%
 
3.6
%
 
4.6
%
 
5.6
%
 
6.6
%
 
 
7.6
%
 
 
8.6
%
 
 
9.6
%
 
 
 
Revenue Growth
 





“EBITDA Margin” for the Company or applicable profit centers equals the
cumulative Earnings before Interest, Taxes, Depreciation and Amortization
(EBITDA) over the 2-year Performance Period divided by the total revenue over
the Performance Period.


2

--------------------------------------------------------------------------------




“Revenue Growth” will be the compound annual growth rate (CAGR) of the total
revenue for the Company or applicable profit centers in the second fiscal year
of the Performance Period compared to the Base Year Revenue. “Base Year Revenue”
is the total revenue of the Company or applicable profit centers in the fiscal
year immediately preceding the Performance Period.
In determining the Revenue Growth for the Company or applicable profit centers
during the Performance Period, the percentage of Revenue Growth will be adjusted
by the difference (positive or negative) between the Forecast GDP Growth minus
the Actual GDP Growth, but such adjustment will be made only if the difference
is greater than ±1.0%. The “Forecast GDP Growth” is 2.8%, representing the
weighted average GDP growth forecast for 2016-2017 calculated from data
published in the International Monetary Fund’s January 2016 World Economic
Outlook Update for the United States (70.3% weighting), Euro Area (10.9%), China
(10.3%), Canada (5.4%) and Mexico (3.1%). “Actual GDP Growth” is the weighted
average GDP growth for 2016-2017 calculated from data published in the
International Monetary Fund’s January 2018 World Economic Outlook Update (or, in
the event such publication is unavailable, a reasonable substitute report) for
the same geographies and using the same weighting.
The calculations for Revenue Growth and EBITDA Margin will include results from
businesses acquired during the Performance Period. Revenue Growth and EBITDA
Margin will exclude results for any businesses divested during the Performance
Period, and the divested businesses’ revenue will also be deducted from Base
Year Revenue. EBITDA margin will exclude results from non-operating branches.
EBITDA results will be adjusted to eliminate gain, loss or expense, as
determined in accordance with standards established under Generally Accepted
Accounting Principles (i) from non-cash impairments; (ii) related to loss
contingencies identified in Note T to the financial statements in the Company’s
2015 Form 10-K; (iii) that are (a) extraordinary, (b) unusual in nature, or (c)
infrequent in occurrence; (iv) related to the disposal of a segment of a
business, or (v) related to a change in accounting principle.
Capitalized terms, not otherwise defined herein, have the meanings given to them
in the Form of Award.


3